Fourth Court of Appeals
                               San Antonio, Texas
                                    December 9, 2019

                                   No. 04-18-00771-CV

                                    Gail GILLETTE,
                                        Appellant

                                            v.

                                   Stephen GRAVES,
                                        Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI03140
                        Honorable Richard Price, Judge Presiding


                                     ORDER
    The Appellee’s Motion for Extension of Time to File Rehearing and En Banc is
GRANTED. Time is extended to January 4, 2020.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2019.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court